Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintains his law office in the Village of Lake Placid, Essex County.
By order dated April 11, 2007, the Vermont Professional Responsibility Board suspended respondent from practice for a period of 30 days, effective May 11, 2007, for his failure to respond to a disciplinary complaint or the process of the Vermont *812board. The board’s order also placed respondent on probation for 90 days following his automatic reinstatement. Respondent was admitted to the Vermont bar in 1974.
Petitioner moves for an order imposing reciprocal discipline upon respondent in accordance with this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted an affirmation in mitigation in response to the motion.
Under all of the circumstances presented, we grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be reciprocally censured.
Crew III, J.P, Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is reciprocally censured.